Citation Nr: 0734661	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  06-33 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of  20 
percent for service-connected peripheral neuropathy of the 
right upper extremity.

2.  Entitlement to a disability rating in excess of 20 
percent for service-connected peripheral neuropathy of the 
left upper extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





INTRODUCTION

The veteran had active service from May 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO in Cleveland, 
Ohio, has jurisdiction over the case.

In a VA Form 9 dated October 4, 2006, the veteran mentioned 
the neuropathy of his lower extremities, suggesting that a 
higher rating was warranted.  This matter is referred to the 
RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was scheduled to appear before the Board at a 
video-conference hearing on July 23, 2007, for which he 
failed to appear.  However, he had contacted the RO on July 
18, 2007, and requested that the hearing scheduled for July 
23, 2007, be rescheduled.  Accordingly, the case is REMANDED 
for the following action:

Schedule the veteran for a video-
conference hearing before a Veterans Law 
Judge, in accordance with applicable 
law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

